DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raksha et al. (US PG Pub 2007/0058227).
For claim 18:  Raksha et al. teaches a value document comprising value document substrate 82, magnetically orientable effect pigments 88, 89 dispersed in an at least partially cured UV lacquer 88, 89 arranged on the value document substrate; wherein the UV lacquer is embossed with a relief structure formed in the lacquer such that the effect pigments are moved by the embossing to adapt to a pattern of the relief from being parallel to the value document substrate, conveying to the viewer an optically variable image (see Fig. 12, after pressing of upper element onto the lower element 82, 90, the paper 82 is left with a relief structure matching 88, 89).
Allowable Subject Matter
Applicant’s arguments with respect to claim 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that the method by which the structure of the claimed substrate has been arrived at does not serve to distinguish the claim from the prior art.  Raksha et al. as described above anticipates the structure required by claim 18.
Response to Arguments
Claims 11, 13-17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record or any obvious combination thereof teaches manufacturing a value document comprising providing effect pigments in a UV-curable lacquer, exposing the lacquer to a dynamic magnetic field so that the pigments arrange themselves parallel to the value document substrate and embossing the lacquer so that the pigments which are arranged parallel to the value document are moved by the embossing to adapt to a pattern of the relief as required by claims 1 and 19.
The other claims depend upon either claim 1 or 19 directly or indirectly as incorporate the allowable features thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/Primary Examiner, Art Unit 2853